DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 14 07 2022 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s argument, page 4, line 7 thru page 5 line1-20 ; applicant argues knowledge of how prior art would perform which he does not possess amounting to mere speculation of how prior art might perform. Where all claimed structure is present in the prior art, the applicant fails to distinguish over what is already known. Nowhere in the reference combination of Kurumizawa, Southey, Sanchez or Nakajima is there explicit discussion of the conditions required to destroy the structure disclosed by the references. The applicant’s argument is opinion which is based at best, on speculation of potential performance. As any material capable of deflection underload, the applicants argued function is within the ability of the references of record. The argument is unpersuasive.

Applicant’s argument, page 6, line 6; regarding analogous, the prior art references are all in the very same field of invention, solving the very same problem as the instant application proposes to resolve. The claimed structure is accounted for in the prior art refences. The applicant has failed to distinguish over that which is already old and known. The argument is unpersuasive.

Applicant’s argument, page 6, line 1-10; what is or is not “form fitting” is at best, subjective.  The assemblies of the prior art are connectable and connected at least in some fashion in order to perform the required latching function. In as much as the applicant has recited objective structure and function, the prior art of record discloses what is claimed. The argument is unpersuasive


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Southey et al. (US 9,969,279).

Regarding claim 1, Southey et al. discloses A locking device for locking a charging flap of an electrically operated motor vehicle, said locking device comprising:
a latching device (28 ad 36 latch devices; Southey et al.), 
a latch catch device (24 ad 34 latch devices; Southey et al.), and 
a receiving device (Fig.3; Southey et al.) comprising a receptacle (Fig. 3, 30 recessed; Southey et al.) in which the latch catch device is accommodated in a form-fitting manner and is fixedly clamped, wherein the latching device is connectable to a body component (10; Southey et al.) of the motor vehicle and the receiving device is connectable to the charging flap (16; Southey et al.) of the motor vehicle, wherein the latching device is connectable in a locking position (abstract, closed; Southey et al.) in a form-fitting manner to the latch catch device and, in a release position (Fig. 3, open; Southey et al.), is separable from the latch catch device, and wherein the latch catch device is configured, in the locking position of the latching device, to be removable without destruction (abstract single action; Southey et al.) from the receptacle by means of exertion of a predetermined minimum pull-off force by the latching device along a pull-off direction.

Regarding claim 3, Southey et al. discloses The locking device as claimed in claim 2, wherein the holding portion is elastically (soft rubber, c.2, l. 28; Southey et al.) compressible in the radial direction.
Note: an elastic material, in any volume is compressible in any direction.

Regarding claim 4, Southey et al. discloses The locking device as claimed in claim 2, wherein the second receiving portion in cross section forms an angle (a) of about (rather than indefinite, the recitation is taken broadly as any, Fig. 4A; Southey et al.) 135 with the first receiving portion.
Note: “an angle (a) of about 135” rather than indefinite the above recitation is taken broadly as any angle because what is or is not about 135 is subjective.

Regarding claim 7, Southey et al. discloses The locking device as claimed in claim 1, wherein the latch catch device comprises a depression (Fig. 2; Southey et al)and the receiving device comprises a bridge portion (between electrical and latch components, Fig.2; Southey et al.) which is received in the depression in such a manner that the latch catch device is held in a form-fitting manner in the receptacle to prevent a relative rotation of the latch catch device and the receiving device, and is fixedly clamped in the receptacle.

Regarding claim 9, Southey et al. discloses An electrically operated motor vehicle (Abstract; Southey et al.) comprising the body component, the charging flap (18; Southey et al.) and the locking device as claimed in claim 1 for locking the charging flap, wherein the latching device of the locking device is connected to the body component and the receiving device of the locking device is connected to the charging flap 9fig.5; Southey et al.).

Regarding claim 10, Southey et al. discloses An assembly comprising the locking device of claim 1 and the flap (18; Southey et al).


Regarding claim 11, Southey et al. discloses The locking device as claimed in claim 1, wherein, in the locking position of the latching device, the latch catch device is not removable from the receptacle by means of exertion of a pull-off force that is less than the predetermined minimum pull-off force along the pull-off direction.

Regarding claim 12, Southey et al. discloses The locking device as claimed in claim 1, wherein, in an unlocked position of the latching device, the latch catch device is not removable from the receptacle during exertion of a pull-off force along the pull-off direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Southey et al. (US 9,969,279) in view of Kurumizawa et al. (US 2013/0047687).  

Regarding claim 2,  Southey et al discloses The locking device as claimed in claim 1, wherein the receptacle has a cylindrical first receiving portion (28,36; Southey et al.) and a second receiving portion (10; Southey et al.) which opens into the first receiving portion, and the latch catch device comprises a cylindrical base portion and a holding portion, wherein the holding portion is received in a form-fitting manner in the second receiving portion and the base portion is received in a form-fitting manner in the first receiving portion, and wherein the holding portion is larger in a radial direction than the first receiving portion.
Southey et al. does not disclose: a funnel-shaped second receiving portion, a funnel-shaped second receiving portion
Kurumizawa et al. teaches a funnel-shaped second receiving portion, a funnel-shaped second receiving portion for the purpose of providing a lead-in for ease of engagement.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Southey et al. with a funnel-shaped second receiving portion, a funnel-shaped second receiving portion as taught by Kurumizawa et al.  for the expected benefit of providing forgiving alignment when closing.  

    PNG
    media_image1.png
    366
    598
    media_image1.png
    Greyscale

Figure taken from Kurumizawa et al. (US 2013/0047687)

Regarding claim 5, the combination makes obvious The locking device as claimed in claim 2, wherein the holding portion is provided with a multiplicity of slots (annotated Fig. 4A; Southey et al.).

    PNG
    media_image2.png
    480
    844
    media_image2.png
    Greyscale

Figure taken from Southey et al. (US 9,969,279)

Claim 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Southey et al. (US 9,969,279) in view of Kurumizawa et al. (US 2013/0047687) further in view of Sanchez Patino et al. (US 2018/0145442).  

Regarding claim 6, the combination makes obvious The locking device as claimed in claim 2, wherein the holding portion comprises an elastic plastic (and a hard plastic having a greater hardness than the elastic plastic.
The combination does not explicitly discuss: hard and soft plastic 
Sanchez Patino et al. teaches the first material includes a hard shot thermoplastic material and the second material includes a soft shot thermoplastic material for the purpose of sealing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination with the first material includes a hard shot thermoplastic material and the second material includes a soft shot thermoplastic material. as taught by Sanchez Patino et al. for the expected benefit of providing a compliant material against a harder to form a sealing interface.  

Claim 8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Southey et al. (US 9,969,279) in view of Nakajima (Us 2014/0300319)
.  
Regarding claim 8, Southey et al discloses The locking device as claimed in claim 1, further comprising an emergency opening tool with for hooking behind the charging flap.
Southey et al. does not disclose: a tool
Nakajima teaches a tool for the purpose of opening for accessibility.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Southey et al.  with a tool as taught by Nakajima for the expected benefit of utilize tools to open an assembly for repair and maintenance.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675